El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
John P. Melhado demandó a los componentes de la su-cesiones de Francisco Bermúdez y Rosa Rodríguez, que son ocho hermanos que se designan en la demanda, reclamán-doles una indemnización de $16,000 como daños y perjui-cios por violación de un contrato de arrendamiento de cierta finca urbana. Se alegó substancialmente en la demanda *846que allá en septiembre de 1924 el demandante convino oral-mente con los demandados que éstos reconstruirían una casa de su propiedad que estaba en ruinas con motivo de los últimos temblores que ocurrieron en Mayagüez'y que la reconstrucción se liaría de acuerdo con los planos que el demandante propondría para instalar un taller para la fa-bricación de ropas de niños, pañuelos, toallas, etc.; que se convino que tan pronto fuese reconstruida la casa, sería entregada al demandante en arrendamiento por el término de cuatro años a partir del día de la entrega, la que debía verificarse en enero 1, 1925, mediante pago de un canon de $90 mensuales, pagaderos el día último de cada mes; que la casa fué terminada y los demandados, en violación al con-venio, arrendaron a un tercero; que debido a tal violación del contrato el demandante se fia visto obligado a permane-cer con su negocio reducido, sin que haya podido agran-darlo y que con el trabajo que tenía contratado para el fu-turo y durante los cuatro años de arrendamiento de la casa, su negocio le produciría la suma de cuatro mil dólares cada año.
Los demandados negaron que ellos hubieran celebrado contrato alguno con el demandante, ni oral ni escrito, res-pecto a la reconstrucción de la casa y su arrendamiento. Alegan que fallecidos los padres de los demandados, todos los hermanos nombraron de apoderado por escritura pú-blica al hermano mayor Francisco Bermúdez y que dicho apoderado nunca realizó contrato alguno con el demandante. Alegan también que si bien uno de los herederos sin estar autorizado por el apoderado ni por sus demás hermanos prometió verbalmente arrendar la casa al demandante sin término fijo, y sin que mediara consideración alguna por dicha promesa, dicho demandante durante la reedificación re-nunció a la promesa y de ese modo quedó desligado de dicha promesa el demandado Pedro Bermúdez.
*847La corte inferior con vista de la prueba sentó como pro-bados los siguientes hechos:
“1. Pedro Bermúdez, un miembro de las sucesiones demandadas, hizo una promesa al demandante de arrendarle, cuando estuviere reconstruida, una casa sita 'en la calle de Hostos de esta ciudad, propiedad en pro indiviso de las sucesiones demandadas, por el canon de $90.00 pagadero por mensualidades vencidas.
“2. El demandante deseaba que la reconstrucción de la casa de referencia se hiciera en ciertas condiciones con el objeto de utilizar la casa para la manufactura de bordados; pero sobre estos particu-lares Pedro Bermúdez tuvo discusiones con el demandante, porque todo lo que pedía éste no deseaba hacerlo Pedro Bermúdez.
“3. Pedro Bermúdez es y era condueño de dicha casa por partes iguales con sus demás ocho hermanos y éstos nunca contrataron con el demandante ni dieron su conformidad a tal arrendamiento.
“4. La casa después de reconstruida no fué arrendada ni en-tregada al demandante; sino que el mayor de los hermanos deman-dados, Francisco Bermúdez, quien tiene poder de todos ellos por escritura pública y quien según costumbre, era el que realizaba y formulaba todos los negocios en relación con los bienes ,pro indi-viso de los demandados, la arrendó a un tercero.”
La prueba establece claramente que siendo ocho los her-manos Bermúdez, siete de ellos habían otorgado poder al hermano mayor Francisco, quien era el que se entendía en todo lo que se refería a la administración de los bienes de la sucesión Bermúdez y cuyos bienes estaban indivisos. No hay nada que demuestre directa ni indirectamente que el demandante se entendiera con Francisco Bermúdez, apode-rado de todos sus hermanos, para el arrendamiento a que se refiere la demanda. De labios del demandante, quien de-claró en su defensa, no sale una vez siquiera el nombre de Francisco, ni que en ningún momento se entendiera con él en las negociaciones del arrendamiento de la casa. Cierta-mente que él residía en Añasco y que por indicaciones de sus hermanos residentes en Mayagüez se realizaban ciertos negocios en relación con los bienes de la sucesión, pero esas *848indicaciones por sí solo no establecían convenio alguno, tra-tándose de muchos, igualmente interesados en los bienes, y la idea del otorgamiento del poder de todos a uno era una demostración de darle uniformidad a cualquier negociación y que su aceptación final correspondía al apoderado por re-presentar éste la voluntad de todos.
A pesar de que trató de demostrar el demandante que el arrendamiento era de importancia para los fines de su ne-gocio o industria, él no parece que hizo esfuerzo alguno de-conocer la condición legal del inmueble, el que pertenecía a ocho condueños, cada uno con partes iguales. El no podía arrendar la totalidad del inmueble sin contar con el con-sentimiento de cada condueño, y si no consiguió o se diri-gió a la voluntad directora con poder de ultimar cualquier convenio, el demandante no puede quejarse. El pudo tam-bién dirigirse a cada condueño, pero no lo hizo. El se con-formó con tratar con uno de los herederos, Pedro Bermu-dez, quien no aparece que estuviera autorizado por su her-mano Francisco ni por sus demás hermanos para celebrar convenio alguno. Y en cuanto a las negociaciones, por más que sucedieron entre Pedro Bermúdez y el demandante, la prueba es contradictoria. Durante el curso de la reedifica-ción surgieron diferencias entre uno y otro. De un lado el. demandante sostiene que él mantuvo su convenio, y de otro Pedro Bermúdez declara que una de las veces que fué a la. oficina del demandante, éste en forma violenta dió por ter-minada toda ulterior negociación en relación con el arren-damiento.
Por lo demás no encontramos que se haya cometido error fundamental alguno ni que haya habido por parte de la. corte inferior pasión, prejuicio o parcialidad al apreciar la prueba.

Debe confirmarse la sentencia apelada.